Citation Nr: 0420806	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  00-00 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.

3.  Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to July 
1963

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
St. Louis, Missouri which denied a claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD.

The Board remanded the claim in April 2001 for additional 
development and notice action.

Because service connection is granted in this decision for 
PTSD but not for another acquired psychiatric disorder, the 
Board has re-stated the original claim as two separate 
claims.

The issue of entitlement to an annual clothing allowance is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim of entitlement 
to service connection for an acquired psychiatric disorder 
other than PTSD, and all relevant evidence necessary for an 
equitable disposition of the claims has been obtained.  

2.  Depression is attributed to the veteran in some of his 
clinical records but a VA examination performed in June 2003 
did not produce a diagnosis of an acquired psychiatric 
disorder other than PTSD.

3.  The report concerning a VA examination performed in June 
2003 shows that the examiner attributed a diagnosis of PTSD 
to the veteran and found that the disorder was as likely as 
not related to the his having been physically assaulted 
during service.


CONCLUSIONS OF LAW

1.  The veteran does not have an acquired psychiatric 
disorder other than PTSD that is related to his service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5100, 5102-5103A, 5107, 5126 
(West 2002); 38 C.F.R.§§ 3.102, 3.156(a), 3.159, 3.303, 
3.307, 3.309, 3.326(a) (2003).  

2.  The veteran has PTSD that is related to his service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5100, 5102-5103A, 5107, 
5126; 38 C.F.R.§§ 3.102, 3.156(a), 3.159, 3.303, 3.326(a). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, see 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002), (the 
VCAA), enacted November 9, 2000, contains extensive 
provisions potentially affecting the adjudication of claims 
for VA benefits pending before VA as of that date or filed 
after that date.  See 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  The statute significantly 
heightens what were VA's duties under former law to assist 
the claimant in development of evidence, and to provide the 
claimant with certain notices, concerning the claim, and it 
requires that these duties be fulfilled before the claim is 
adjudicated.  

Regulations implementing the VCAA have been promulgated and, 
except for specific provisions concerning the reopening of 
previously denied claims with new and material evidence, are 
effective from the date of the statute's enactment.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  Without 
providing any rights over and above those established in the 
VCAA, the regulations define with additional specificity the 
duties set out there.  Id.

The Board finds that the VCAA applies to the claims for 
service connection for PTSD and other acquired psychiatric 
disorder, respectively, because those issues were pending 
before VA when the VCAA became law.  Pelegrini v. Principi, 
17 Vet. App. 412, 417-19 (2004).  

The VCAA requires VA to notify a claimant, and the claimant's 
representative, if any, of any information and of any medical 
and lay evidence that VA has determined is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  The notice must be furnished upon receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  The notice must explain 
which evidence VA is responsible for obtaining and which 
evidence the claimant is finally responsible for obtaining.  
Quartuccio, 16 Vet. App. at 186.

The statute provides that the claimant has one year from the 
date the notice is sent in which to submit additional 
information or evidence.  38 U.S.C.A. § 5103(b).  The 
implementing regulation states that if a claimant has not 
responded to a notice requesting information or evidence 
within 30 days of the date of the notice, VA may decide the 
claim prior to the expiration of the one-year period on the 
basis of the evidence of record but must readjudicate the 
claim if the claimant later provides the information or 
evidence within the one-year period.  38 C.F.R. 
§ 3.159(b)(1).  A recent amendment of section 5103 provides 
that VA may make a decision on the claim before the one-year 
period has expired without vitiating the notice.  38 U.S.C.A. 
§ 5103(b), as amended by Veterans Benefits Act of 2003, P.L. 
108-183, Section 701(b), 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C. § 5103).  This amendment is by 
its terms retroactive to the November 9, 2000 date of 
enactment of the VCAA.  38 U.S.C.A. § 5103(b), as amended by 
Veterans Benefits Act of 2003, P.L. 108-183, Section 701(c), 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. § 5103).  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the notice required by section 5103 of 
the VCAA must be furnished "before an initial unfavorable 
AOJ [agency of original jurisdiction] decision on the 
claim."  Pelegrini, 17 Vet. App. at 421-22.

The VCAA requires VA to make reasonable efforts to obtain 
records relevant to the claim and to notify the claimant if 
the records could not be secured.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(1)-(3).  When the records are in the 
custody of a federal department or agency, the VCAA requires 
VA to continue to try to obtain them until it has been 
successful unless it is reasonably certain that they do not 
exist or that further efforts to obtain them would be futile.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  The 
implementing regulation prescribes the content of the notice 
that VA must give to a claimant if it is unable to obtain 
records relevant to the claim.  38 C.F.R. § 3.159(e).  

The VCAA requires VA to supply a medical examination or 
opinion when one is necessary to make a decision on a claim 
for compensation.  38 U.S.C.A. § 5103(A); 38 C.F.R. 
§ 3.159(c)(4).  A VA examination is considered to be 
necessary under the VCAA when there is competent evidence on 
file that a veteran has a current disability or persistent 
and recurring symptoms of disability that in turn may be 
associated with his active service but at the same time, the 
medical evidence is not sufficient to resolve the claim.  
38 U.S.C.A. § 5103A(d)(2); see also 38 C.F.R. 
§ 3.159(c)(4)(i).  

When a claim is before it on appeal to which the VCAA 
applies, the Board must consider whether any action required 
by that statute to be accomplished before the claim could be 
denied remains to be performed and must remand the claim for 
completion of any such needed action.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  The Board 
remanded to the RO the claims for service connection for PTSD 
and an acquired psychiatric disorder other than PTSD in April 
2001 with instructions to carry out certain development and 
notice action that appeared to be required by the VCAA.

Because the claim of entitlement to service connection for 
PTSD is granted in this decision, the Board need not consider 
further whether the VCAA was satisfied by the RO's actions on 
the claim.

The Board has denied in this decision the claim of 
entitlement to service connection for an acquired psychiatric 
disorder other than PTSD.  First, however, the Board 
concludes that all VCAA requirements applying to this claim 
have been satisfied.

The Board notes that the RO obtained the veteran's service 
medical records and all VA medical records, dated as early as 
approximately 1969, to which the veteran referred in 
statements of record.  It appears that there are no service 
medical records or VA medical records relevant to the claim 
that remain outstanding.  

The RO provided the veteran with a VA mental disorders 
examination in June 2003, and this study resulted in medical 
findings that were needed to resolve the claim.

The RO provided the veteran and his representative with 
notice concerning the evidence that was needed to 
substantiate the claim.  In a letter sent to the veteran and 
his representative in February 2003, the RO described the 
type of evidence that was necessary to substantiate the 
claim.  The February 2003 letter clearly delineated the 
respective responsibilities of VA and the veteran for 
obtaining this evidence, depending on whether it consisted of 
private medical records or records that were held by a 
federal custodian.  While indicating that he bore final 
responsibility for obtaining private medical records, the 
February 2003 letter offered the veteran the assistance of VA 
in obtaining such records.  Thus, the content of the August 
2003 notice satisfied the requirements of section 5103 and 
its implementing regulation concerning what the notice to a 
claimant for VA benefits should say.  In a manner consistent 
with the statute, the letter made it clear that information 
or evidence pertinent to the claim could be submitted for one 
year from the date of the letter.

The February 2003 notice was not furnished before the initial 
adjudication of the claim, which took place in June 1999, 
before the VCAA was enacted.  Therefore, the requirement of 
the VCAA as found by the Court in Pelegrini that the notice 
issued under section 5103 of the VCAA be provided before the 
agency of original jurisdiction renders its initial decision 
of the claim, may not have been, and could not have been, 
literally satisfied in this case.  At present, the Board 
observes that the ability of the veteran to prosecute his 
claim has not been prejudiced by the timing of such notice in 
this case.  See Pelegrini, 17 Vet. App. at 422.  

The VCAA seeks to ensure that a claimant has an adequate 
opportunity to bring forward, or to cause VA to secure, the 
evidence that could substantiate his claim before that claim 
may be denied.  That purpose has been accomplished in the 
case of the claim of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD that is denied 
in this decision.  The veteran was notified of the evidence 
that was needed to substantiate this claim and for more than 
a year after the date of the February 2003 notice, had the 
opportunity to submit such evidence or offer information by 
which VA could obtain such evidence before the case was 
transferred to the Board.  Once evidence development and 
notice are accomplished, as they have been in this case, 
there is no prejudice to the claimant if the Board decides 
the claim.  While not literally the first decision in the 
case, a decision of the Board amounts for all intents and 
purposes to an initial review of the claim because the Board 
reviews all evidence and legal questions de novo.  Thus, the 
due process intended by the VCAA is substantially 
accomplished when, as here, the evidence development and 
notice required by that statute are completed in accordance 
with the provisions of the statute before the case is 
transferred to the Board.  

Therefore, the Board has decided the claim of entitlement to 
service connection for an acquired psychiatric disorder other 
than PTSD the basis of the record as it now stands on this 
appeal.


ii.   Service connection:  acquired psychiatric disorder
other than PTSD

In general, service connection may be awarded for a veteran's 
disability resulting from injury or disease either incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303(a).  

The basic elements of a service connection claim may be 
demonstrated in different ways.

Service connection may be granted when the evidence shows 
that a veteran developed a chronic disease during service and 
manifests the same disease after service.  In such a case, 
the post-service condition will be service connected however 
remote from the time of service unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b).

If a chronic disease during service cannot be shown, service 
connection can be granted for a veteran's disability where 
the presence of a disorder or symptoms thereof have been 
noted during service (or an applicable post-service 
presumptive period), the symptomatology associated with that 
disorder is manifested with continuity after service, and 
competent evidence relates the present condition to that 
post-service symptomatology or an in-service injury.  Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. 
§ 3.303(b).

Service connection may be granted for a current disease or 
injury which competent evidence shows had its onset during 
the veteran's active service, even if the symptoms of the 
disorder were not manifested as a chronic disease during 
service or exhibited with continuity since service.  
38 C.F.R. § 3.303(a).  Thus, for example, service connection 
may be granted for any disease diagnosed initially after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service.  38 C.F.R. § 3.303(d).  If a veteran with 90 days or 
more of continuous active service develops psychosis within 
one year from separation from service, then the disease will 
be presumed to have been incurred in service even absent 
direct evidence to that effect unless there is affirmative 
evidence to the contrary (including a showing of an 
intercurrent cause for the disease.)  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.  

In each case, however, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  These elements--a 
current disability, the incurrence or aggravation of an 
injury or disease during service, and a nexus, or causal 
relationship, between the in-service injury or disease and 
the current disability--must be established by evidence that 
is competent.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Where a 
proposition is factual, such as whether an incident or injury 
occurred during service, lay evidence may be competent.  Id. 
Generally, too, a layperson is considered competent to supply 
evidence descriptive of his own symptoms.  Id.  However, when 
a proposition turns on a medical question, such as the 
diagnosis of symptoms or the etiology of a current disorder, 
evidence proceeding from an expert medical source is 
required.  Voerth v. West, 13 Vet. App. 117, 120 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a lay 
person he is not competent to diagnose a current disability 
or opine as to its etiology); see also 38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102.  Thus, a claim for VA benefits will be granted unless 
a preponderance of the evidence of record weighs against it.  
38 U.S.C.A. § 5107(b).

The Board finds that the elements of the service connection 
claim are not established because it is not shown by 
competent evidence that the veteran has an acquired 
psychiatric disorder other than PTSD that is related to his 
service.

The veteran contends that he developed depression as a result 
of having been attacked physically by other soldiers during 
service. 

The veteran's service medical records do not document any 
complaints of, or treatment for, depression or any other 
acquired psychiatric disorder.  Neither the report concerning 
his service entrance examination, dated in December 1959, nor 
the report concerning his service separation examination, 
dated in May 1963, cites a psychiatric abnormality.

The veteran's post-service medical records, VA outpatient 
treatment reports, show that he was assessed with a 
sociopathic disorder and chronic alcohol abuse in 1976; with 
depression and anxiety related to family problems in 1989 and 
1990; with anxiety and depression in 1998 that, it is noted, 
he attributed on different occasions either to a like 
disorder during service or to exposure to radiation during 
service; and with depression and anxiety in 2000.  A December 
2002 outpatient note shows that the veteran was diagnosed 
during a psychiatric consultation with major depression and 
rule-out PTSD after describing the same incident of physical 
attack during service which he himself contends caused him to 
have depression today.  

The Board notes that none of the medical evidence established 
that the veteran exhibited any psychosis within one year 
after his separation from service.  

The veteran was given a VA mental disorders examination in 
June 2003 to determine whether he currently had PTSD and/or 
another acquired psychiatric disorder that was attributable 
to his service.  The examination report shows that the 
examiner diagnosed the veteran with PTSD as the sole Axis I 
diagnosis on the scale of multiaxial assessment but while 
noting PTSD symptoms on Axis V that included depression, did 
not diagnose the veteran with an another acquired psychiatric 
disorder separate and distinct from the PTSD.  The 
examination report indicates that the examiner reviewed the 
claims file before arriving at the diagnosis.  The 
examination report shows that while finding the PTSD to be 
service-related, the examiner did not conclude that the 
veteran had acquired another, independent psychiatric 
disorder during, or as a result of, his service.

Given the June 2003 medical findings, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder other than PTSD must be denied.  The veteran, who 
the evidence shows is not someone trained in medicine, is not 
a competent author of evidence that he has developed 
depression, or, indeed, any other acquired psychiatric 
disorder, in consequence of a psychiatric disease or an 
injury experienced during service.  Although a layperson is 
considered competent to supply evidence descriptive of his 
own symptoms, he is not considered competent to offer a 
medical diagnosis of those symptoms or explain the etiology 
of a disease.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  

The medical opinion and conclusions recorded in the June 2003 
VA examination report concerning the veteran's current 
psychiatric condition do not support the claim.  In addition, 
the service medical records do not indicate that the veteran 
exhibited any psychiatric disorder or symptoms of such a 
disorder during service.  Service records do not show that 
the veteran was exposed to radiation.  There is no evidence 
that the veteran manifested psychosis during the one-year 
period following his separation from service that would 
entitle him to the presumption that he had psychosis during 
service.  Accordingly, the claim of entitlement to service 
connection for an acquired psychiatric disorder other than 
PTSD will be denied.

The doctrine of reasonable doubt is not for application 
because the preponderance of the evidence is against the 
claim.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

iii.  Service connection for PTSD

The veteran contends that he developed PTSD as a result of 
having been assaulted and battered by other soldiers during 
service in approximately January 1962.  Service personnel 
records show that the veteran served in the United States Air 
Force.  The veteran describes such an incident of assault and 
battery in written statements submitted in support of his 
claim.  The veteran states that the attack took place at 
Andersen Air Force Base in Guam and that two other airman who 
were showing him around the base, Airman M. and Airman S., 
were attacked along with him.  He relates that he and the 
other two airmen were accosted by a group of other airmen; 
that one of the group displayed a pistol, struck Airman M. in 
the mouth, causing him to fall to the ground; that one of the 
group struck Airman S., causing him to flee; that as he 
himself tried to hold Airman M., one of the airmen threatened 
him by holding the pistol to his head, then struck him on the 
forehead, leaving him semiconscious and with a lump there; 
that air police who arrived on the scene took Airman M. to 
the base hospital for treatment and took the soldier who had 
battered Airman M. into custody.  He recounts that he and 
Airman M. identified from a line-up the soldier who had 
battered Airman M. and that this airman was tried in a court 
martial in late 1962 or 1963 at which both the veteran and 
Airman M. testified.  The veteran indicates that he does not 
remember the exact name of this airman and has offered 
alternative estimates of the name.

The veteran recounts that he himself did not require 
treatment but went to the base dispensary nonetheless.

In a written statement dated in August 1996 and submitted in 
July 1998, former Airman M. gave an account of the incident 
that supports the veteran's own.  In the statement, former 
Airman M. discusses the time, place, and circumstances of the 
incident, the brandishing of a pistol by one of the airmen in 
the accosting group, his own mouth and jaw injuries at the 
hands of that airman, and his treatment for those injuries at 
the base hospital that are consistent with the accounts given 
by the veteran.  In the written statement, former Airman M. 
recalls that he fell to the ground unconscious after the 
airman hit him and still on the ground, "awakened with [the 
veteran] at [his] side."

While his service medical records do not include any specific 
record showing that the veteran was seen for any injury 
around the time of the alleged assault and battery, other 
records on file tend to support the accounts given by the 
veteran and former Airman M.  

At the same time, the claims file reflects that the RO 
attempted twice to secure records from the Air Force Office 
of Special Investigations (AFOSI) concerning the assault and 
battery described by the veteran and former Airman M. and the 
alleged trial by court martial of the assailant to whom they 
referred in their statements but was told by AFOSI that it 
had no such documentation in its database.

The veteran's post-service medical records, VA outpatient 
treatment reports, show that he was assessed with psychiatric 
problems that, it is apparent from his service medical 
records, he did not display during service.  The post-service 
medical records show that he was assessed with a sociopathic 
disorder and chronic alcohol abuse in 1976; with depression 
and anxiety related to family problems in 1989 and 1990; and 
with anxiety and depression in 1998 and 2000.  A December 
2002 VA outpatient note shows that he was diagnosed during a 
psychiatric consultation with major depression and rule-out 
PTSD after describing the same incident of physical attack 
during service which he himself contends caused him to have 
depression today.

The report of the VA mental disorders examination performed 
in June 2003 to determine whether the veteran currently had 
PTSD and/or another acquired psychiatric disorder that was 
attributable to his service shows that the examiner diagnosed 
the veteran with PTSD as the sole Axis I diagnosis on the 
scale of multiaxial assessment and concluded that this 
condition was service related.  The examination report 
indicates that these assessments were preceded by the 
examiner's review of the claims file.  The examination report 
reviews the account of the assault and battery during service 
that the veteran has given in the written statements in 
support of his claim.  In the examination report, the PTSD 
diagnosis is stated as "[p]ost-traumatic stress disorder, 
likely as not related to the experience of having been 
attacked in Guam with a situation that present[ed] a life-
threatening situation with response involving intense fear, 
helplessness, and horror." 

The provisions of 38 C.F.R. § 3.304(f) govern service 
connection for PTSD.  The regulation was revised effective 
March 7, 1997.  See 64 Fed. Reg. 32, 807 (June 18, 1999).  
The regulation was revised again effective March 7, 2002 to 
address claims based on personal assault.  See 67 Fed. Reg. 
10,330, 10,332 (Mar. 7, 2002) (now codified at 38 C.F.R. § 
3.304(f)(3) (2002)).  The instant claim, one of entitlement 
to service connection for PTSD due to personal assault, was 
pending at the time these revised regulations were 
promulgated and therefore, is subject to their provisions.

Under C.F.R. § 3.304(f), service connection for PTSD requires 
medical evidence of a current diagnosis of PTSD rendered in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and a stressful 
event (stressor) that a veteran claims to have encountered 
during service; and credible supporting evidence that the 
claimed in-service stressor occurred.  Section 4.125(a) 
provides that for VA purposes, a PTSD diagnosis must satisfy 
the standard for that diagnosis contained in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders-IV (DSM-IV).  38 C.F.R. § 4.125(a) 
(2003).

Where a current diagnosis of PTSD is shown, the sufficiency 
of a stressor to support the diagnosis is presumed.  
Nevertheless, credible evidence that the claimed in-service 
stressor actually occurred is also required.  Pentecost v. 
Principi, 16 Vet. App. 124, 126 (2002).

The requirement that veterans' accounts concerning stressors 
be corroborated by other evidence can be suspended in some 
instances for veterans of combat.  38 C.F.R. § 3.304(f).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to the 
combat, then in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the occurrence of the claimed 
stressor is proven by the veteran's word without there being 
a need for corroborating evidence.  38 C.F.R. § 3.304(f); see 
also 38 U.S.C.A. § 1154(b) (West 2002).

In all other cases, service connection for PTSD may not be 
granted unless VA adjudicators first have determined that the 
alleged stressor or stressors actually occurred.  38 C.F.R. § 
3.304(f).  When such verification is lacking, a diagnosis of 
PTSD, even when linking the disease to one or one or more of 
the stressors alleged by the veteran, is not a sufficient 
basis upon which to conclude that the disease is service 
related.  West v. Brown, 7 Vet. App 70 (1994).  Whether a 
stressor alleged in support of the claim actually occurred 
and was experienced by the veteran is not a medical question 
but a question of fact to be resolved by VA adjudicators 
alone.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  The determination 
is to be made with reference to the "places, types and 
circumstances" of a veteran's service.  38 C.F.R. § 
3.303(a).

In this case, the evidence in support of the claim includes a 
current medical diagnosis of PTSD rendered in accordance with 
38 C.F.R. § 4.125(a).  See 38 C.F.R. § 3.304(f).  Such a 
diagnosis is shown by the report concerning June 2003 VA 
mental disorders examination.  Rather, the question presented 
on this appeal is whether the stressor that he describes and 
to which the PTSD diagnosis refers has been proven as 
required by law.  Unless - - what is not the case here - - an 
alleged stressor concerns combat in which the veteran is 
shown to have participated, the veteran's allegations 
concerning a stressor must be corroborated by independent 
evidence.  Id.  

However, when a claim of entitlement to service connection 
for PTSD is based on one or more allegations that the veteran 
was the victim of personal assault during service, VA 
regulations and policy statements and judicial precedent 
affirm that the range of the evidence with which the stressor 
in concern may be proved is broad and includes various forms 
of alternate, or secondary, evidence.  The reason is the 
likelihood that personal assault will not be documented in a 
veteran's service medical records or service personnel 
records.  

Furthermore, VA regulations and policy statements and 
judicial precedent affirm that in contrast to the range of 
evidence normally considered competent to establish the 
occurrence of a stressor in PTSD cases, evidence tending to 
show that an alleged personal assault took place during 
service may include the opinion of the physician or other 
health care provider who has examined the veteran, reviewed 
the evidence, including secondary evidence, supporting the 
allegations that a personal assault took place, and 
determined that the veteran developed PTSD in consequence of 
the personal assault that is alleged.  

Thus, alternate sources of evidence to support a claim 
concerning sexual or other personal assault are described in 
the BVA Adjudication Procedure Manual.  See Adjudication 
Procedure Manual, M21-1, Part III, Paragraph 5.14c(5) 
(February 20, 1996); see also former M21-1, Part III, para. 
7.46(c)(2) (October 11, 1995).  It is stated in M21-1 that VA 
must pursue development of "alternative sources" of 
information concerning the alleged personal assault because 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  M21-1, Part III, para. 
5.14c(5).  

Likewise, in Patton v. West, the Court held that the Board 
must consider the alternate forms of evidence referred to in 
M21-1 in adjudicating claims of entitlement to service 
connection for PTSD that are based on alleged personal 
assault.  Patton v. West, 12 Vet. App. 272, 278 (1999).  
Moreover, the Court rejected the notion that in such cases, 
VA is bound by the rule applying to claims of entitlement to 
service connection for PTSD that are not based on alleged 
personal assault that a medical opinion cannot serve as 
evidence that the personal assault took place:

The Court further notes that it has 
previously stated that "something more 
than medical nexus evidence is required 
to fulfill the requirement for 'credible 
supporting evidence'", Moreau, 9 Vet. 
App. at 396, and that "[a]n opinion by a 
mental health professional based on a 
postservice examination of the veteran 
cannot be used to establish the 
occurrence of the stressor," Cohen 
(Douglas), 10 Vet. App. at 145 (citing 
Moreau, supra)....These quoted categorical 
statements were made in the context of 
discussing PTSD diagnoses other than 
those arising from personal assault.

Patton, 12 Vet. App. at 280.

Regulation 38 C.F.R. § 3.304(f) was amended in March 2002 to 
provide that in cases presenting claims of entitlement to 
service connection for PTSD that are based on alleged 
personal assault, a broad range of evidence other than 
service department records must be considered:

If a post-traumatic stress disorder claim is based 
on in-service personal assault, evidence from 
sources other than the veteran's service records 
may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family 
members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence 
that may be found in these sources.  Examples of 
behavior changes that may constitute credible 
evidence of the stressor include, but are not 
limited to:  a request for a transfer to another 
military duty assignment; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or 
social behavior changes.  

67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (now codified at 
38 C.F.R. § 3.304(f)(3) (2003)) (emphasis added).  It is 
stated in the amended regulation:  "VA will not deny a post-
traumatic stress disorder claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence."  38 C.F.R. 
§ 3.304 (f)(3).  

The amended regulation also indicates that the opinion of an 
appropriate medical or mental health professional about 
whether a veteran claiming entitlement to service connection 
for PTSD suffered a personal assault during service that is 
delivered after the medical or mental health professional has 
reviewed such evidence may itself constitute competent 
evidence as to whether a personal assault occurred:  "VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred."  Id.

Applying this law, the Board has concluded that the claim of 
entitlement to service connection for PTSD presented on this 
appeal must be granted.  All of the evidence does not support 
the claim.  Most notably, there are no official service 
department records on file that document any intervention by 
the air police during the alleged incident of assault and 
battery or the trial by court martial of the airman who is 
alleged to have wielded a pistol to threaten the veteran and 
his comrades.  However, the absence of such evidence, 
particularly in view of the nature of the development that 
was performed, does not decide the case.  The Board finds 
that the statement of former Airman M. corroborating the 
veteran's account is credible.  The Board also finds that the 
medical opinion of the VA examiner contained in the June 2003 
VA examination report that the veteran has PTSD resulting 
from personal assault and battery experienced during service, 
is competent evidence that the veteran suffered the attack 
during service that he claims he did.  The Board notes that 
the VA examiner's conclusions were reached after review not 
only of the accounts by the veteran and former Airman M. but 
also of medical evidence on file showing that the veteran 
developed psychiatric illness after his time in service.  The 
competent evidence relevant to the claim is at least in 
equipoise, and reasonable doubt created by the evidence must 
be resolved in favor of the claim, see  38 U.S.C.A. 
§ 5107(b), 38 C.F.R. § 3.102.  

Therefore, the claim of entitlement to service connection for 
PTSD will be granted.  


ORDER

The claim of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD is denied.

The claim of entitlement to service connection for PTSD is 
granted.


REMAND

In an October 2001 rating decision, the RO at St. Louis, 
Missouri denied the veteran's claim of entitlement to an 
annual clothing allowance.  In December 2001, the veteran 
filed with that RO a statement in which he challenged the 
denial of the annual clothing allowance.  The Board finds 
that this statement constituted an adequate and timely-filed 
notice of disagreement.  38 C.F.R. §§ 20.201, 20.302(a) 
(2003); see also 38 U.S.C.A. § 7105 (West 2002).  

A notice of disagreement must be followed by a statement of 
the case.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29 
(2003).  A statement of the case concerning entitlement to an 
annual clothing allowance was not issued in response to the 
veteran's notice of disagreement.  Where a claimant files a 
notice of disagreement and the RO has not issued a statement 
of the case, the issue must be remanded to the RO for 
corrective action.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

The claim of entitlement to an annual clothing allowance that 
is the subject of the October 2001 rating decision by the St. 
Louis, Missouri RO will be remanded so that a statement of 
the case may be issued to the veteran and his representative.  
Id.; see also 38 C.F.R. § 19.9(a) (2002).  Thereafter, the 
veteran must submit a timely substantive appeal in order for 
the Board to have jurisdiction over this claim.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.202, 20.300-20.306 (2003).

Accordingly, this case is REMANDED for the following action:


Issue a statement of the case concerning 
the issue of entitlement to an annual 
clothing allowance that was addressed in 
the rating decision of October 2001.  The 
notice accompanying the statement of the 
case must advise the veteran of the time 
period in which a substantive appeal must 
be filed in order to obtain appellate 
review of this claim.  Send a copy of the 
statement of the case and notice to the 
veteran's representative.

If the claim remains denied, the case should be returned to 
the Board if the veteran has filed a substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



